Citation Nr: 0030844	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-13 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation greater than 60 percent for 
thrombophlebitis of the left leg.  

2.  Entitlement to an evaluation greater than 20 percent for 
traumatic synovitis of the left knee.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on 
appeal.

We note that although the veteran was scheduled for a hearing 
before a traveling section of the Board, the record shows he 
failed to report.  

Additionally, the issue of a left knee disability is 
addressed in the remand section of the opinion.  


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for an evaluation greater than 60 percent 
for a thrombophlebitis of the left leg disability has been 
developed.

2.  The veteran's a thrombophlebitis of the left leg is 
manifested by constant pain at rest and edema that is almost 
massive and board-like.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for a 
thrombophlebitis of the left leg disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104 
Diagnostic Code 7121 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to an evaluation greater than 60 percent 
for thrombophlebitis of the left leg.

The veteran initially established service connection for 
thrombophlebitis of the left leg and thigh in a rating 
decision (RD) dated December 1945.  The RO initially assigned 
a 50 percent combined evaluation with his left knee 
disability, which was subsequently reduced to a 
noncompensable evaluation for his thrombophlebitis 
disability, and a 20 percent evaluation for his left knee 
disability in a June 1946 RD.  The thrombophlebitis was 
subsequently increased, to 40 percent, in a June 1998 RD, 
effective from February 1998.  Rating actions dated March 
1999 increased the veteran's rating from 40 to 60 percent on 
appeal.  Although the evaluation of the veteran's disability 
was subsequently raised, the rating remains less that the 
maximum benefit available, and thus that increase does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The veteran contends, in a claim dated January 1999, that an 
increased evaluation for his thrombophlebitis disability is 
warranted.  In essence, he claims that he has constant pain 
at rest and cannot walk.  

The severity of a thrombophlebitis is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(2000) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (2000).  
Diagnostic Code 7121 contemplates ratings for post-phlebitic 
syndrome of any etiology.  

The veteran's current rating, 60 percent, contemplates a 
disability with persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
greater evaluation, 100 percent, is assigned where there is 
massive board-like edema with constant pain at rest.   

A letter from the veteran's private physician, dated April 
1998, shows that the examiner was familiar with the veteran's 
bilateral knee condition, as well as his thrombophlebitis of 
the lower extremities.  The examiner noted that the veteran's 
conditions have gotten to the point that he was unable to 
stand for more than five minutes without having severe pain, 
and concluded that the veteran was permanently and totally 
disabled due to these conditions.  Copies of earlier letters 
and more recent consultations were enclosed.  

The report of a May 1998 VAE shows that the veteran resided 
in a wheelchair for a lot of the time because his time 
standing and walking is limited by swelling in his lower 
extremities.  This is relived by elevation.  He stated that 
his legs hurt all the time and he can't stand or walk on them 
due to pain.  He reported mainly walking around the house, 
and the examiner stated that this is about the limitation of 
his activities.  Physical examination revealed 4+ pitting 
pretibial edema which is almost massive and board-like.  
There was subcu[taneous] induration.  There was eczema but no 
pigmentation or ulceration.  

An August 1998 operative report shows that the veteran had 
lower extremity edema, and that he was on a diuretic for 
this.  

The report of a March 1999 VAE report shows that the veteran 
has pain in both lower extremities on standing.  He has 
constant pain at rest, and is unable to sleep at night.  The 
edema increases over the day, but is not massive and board-
like.  

We note that the veteran has complained about the condition 
of both of his lower extremities, however, he is service-
connected for his left leg and thigh only. 

We note that the medical evidence clearly shows that the 
veteran manifests constant pain at rest.  Although he has 
also complained of pain due to his knee condition, the 
examiner reported that his standing and walking were, in 
fact, limited by swelling in his lower extremities, which was 
relived by elevation.  We must next decide whether the 
evidence shows that it was massive and board like.  We note 
that the physical examination revealed 4+ pitting pretibial 
edema which is almost massive and board-like.  Thus, to 
afford the veteran the benefit of every doubt, we determine 
that a 100 percent evaluation for a thrombophlebitis disorder 
of the left leg and thigh is appropriate in this case.  



ORDER

Entitlement to a 100 percent schedular evaluation for 
thrombophlebitis of the left leg is granted, subject to the 
laws and regulations pertaining to the disbursement of 
monetary benefits.



REMAND

The veteran established service connection for a traumatic 
synovitis of the left knee disability in a rating action 
dated December 1945.  The RO initially assigned a combined 50 
percent evaluation for that and another disability.  The 
veteran's left knee disability was subsequently evaluated as 
20 percent disabling in a June 1946 RD.  

Although treatment records pertinent to the veteran's left 
knee disability are of record, the veteran has averred that 
his left knee disability is now more than 20 percent 
disabling.  Although his two recent VAE reports (March 1999 
and May 1998) show that his thrombophlebitis disability was 
evaluated, they do not show that his left knee condition was 
evaluated.  As a recent VAE is not of record, we are unable 
to determine on this evidence whether an evaluation greater 
than 20 percent is warranted. 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should request that the 
veteran be afforded a VA joints 
examination to ascertain the severity of 
his left knee disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

2.  Noting that the veteran has 
referenced additional medical records, 
the RO should also ask the veteran what 
treatment providers he has seen with 
respect to his left knee, their 
addresses, and dates of treatment.  After 
executing the appropriate releases, the 
RO should make reasonable efforts to 
obtain the relevant records (including 
private medical records).   

3.  If the RO is unable to obtain these 
records (and has received a negative 
reply), the RO should notify the claimant 
by (A) identifying the records VA is 
unable to obtain, (B) briefly explain the 
search efforts, and 
(C) describe any further action to be 
taken by VA with respect to the claim, 
pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, (2000) (to 
be codified at 38 U.S.C. § 5103A).

4.  The RO should then review the 
veteran's claims and determine whether 
they can now be granted.  If any decision 
remain adverse to the veteran, he and his 
representative should be furnished with 
an SSOC and with a reasonable period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as appropriate.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

No action is required by the veteran until he receives 
further notice, however, he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the issues addressed in this Remand.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

